Cobb, J.
The exceptions to the auditor’s report which were insisted on in the court below were, in effect, exceptions of fact, although one of them was characterized as an exception of law; and these exceptions having been by consent submitted to the judge without the intervention of a. jury, and the evidence, though conflicting, being sufficient to sustain the finding of the judge on áuch exceptions, this court will not interfere with his judgment in the case, overruling the auditor on a finding of fact.

Judgment affirmed.


All the Justices concurring.